Citation Nr: 1717785	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-05 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for a hearing loss disability of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to May 1970.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his February 2011 Appeal to the Board (VA Form 9), the Veteran requested a hearing at his local VA office.  The Veteran withdrew his request for a hearing in a November 2015 letter to VA. 


FINDING OF FACT

During the period on appeal, the Veteran has displayed hearing loss of the left ear manifested by average puretone air conduction thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 65 decibels, and speech recognition ability (Maryland CNC test) of 70 percent.


CONCLUSION OF LAW

The criteria for a compensable rating for a hearing loss disability of the left ear are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect of that worsening on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

By correspondence dated September 2009, VA notified the Veteran of the information required to substantiate his claim for a compensable rating for his hearing loss disability of the left ear.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records and his VA medical records.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records, but was informed in a July 2013 letter from SSA that those records were destroyed.  VA determined that it would be futile to continue its search for these records in an August 2013 memorandum.  The Veteran has not identified any additionally available evidence for consideration. 

VA afforded the Veteran VA audiology examinations in December 2009 and January 2016 to evaluate the severity of his service-connected hearing loss disability of the left ear.  The Board finds that the reports are adequate to decide the Veteran's claim as they were based on an examination of the Veteran and provided full findings adequate for appellate review and provided functional impact findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations, and describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required.

II.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon a veteran's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  

A hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Hearing loss evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for this purpose (Table VI), and provides a Roman numeral designation (I through XI) for hearing impairment in each ear.  Table VII is used to determine a veteran's disability rating by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation of I.  See id.  When the puretone threshold at each of four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher Roman numeral.  See 38 C.F.R. § 4.86(a).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The Veteran states that his hearing has gotten worse since VA granted service connection for his hearing loss disability of the left ear in August 2007.  He applied for a compensable rating for his hearing loss disability in August 2009.

A December 2009 VA hearing examination revealed the following puretone threshold values, in decibels:

HERTZ
500
1000
2000
3000
4000
LEFT
30
45
60
60
70

The puretone threshold average (ignoring 500 hertz) was 59 in the left ear.  The Veteran received a speech recognition score of 76 percent in in the left ear.  Under Table VI, these test results show that the Veteran suffered from Level IV hearing impairment in the left ear.  Under 38 C.F.R. § 4.85, the Veteran's right ear is rated as having suffered from Level I hearing impairment.  These values, when analyzed under Table VII (DC 6100), equate to a disability rating of 0 percent.  

The examination report containing these results noted that the Veteran's hearing loss (and tinnitus) "would have a moderate effect on the [Veteran's] usual occupational and daily activities," and that the Veteran found it most difficult to hear when subject to "background noise/several people talking at the same time."
An August 2010 VA treatment record evidencing routine audiological testing revealed the following puretone thresholds, in decibels:


HERTZ
500
1000
2000
3000
4000
LEFT
40
55
65
65
75

The puretone threshold average (ignoring 500 hertz) was 65 in the left ear.  The Veteran received a speech recognition score of 68 percent in in the left ear.  The Board notes that while it is unclear whether this evaluation was performed using the Maryland CNC test, the examination was conducted by the VA where the use of the Maryland CNC test is routine.  Under Table VI and VIa, these results, were it clear that the proper speech recognition testing was performed, would show that the Veteran suffered from Level V hearing impairment in the left ear.  Under 38 C.F.R. § 4.85, the Veteran's right ear would be rated as having suffered from Level I hearing impairment.  These values, when analyzed under Table VII, equate to a disability rating of 0 percent.  

A January 2016 VA hearing examination revealed the following puretone threshold values, in decibels:

HERTZ
500
1000
2000
3000
4000
LEFT
40
65
65
60
70

The puretone threshold average (ignoring 500 hertz) was 65 in the left ear.  The Veteran received a speech recognition score of 70 percent in the left ear.  Under Table VI and VIa, these test results show that the Veteran suffered from Level V hearing impairment in the left ear.  Under 38 C.F.R. § 4.85, the Veteran's right ear is rated as having suffered from Level I hearing impairment.  These values, when analyzed under Table VII, equate to a disability rating of 0 percent.  

The examination report containing these results noted that the Veteran "reports increased difficulty hearing especially in noisy situations, even with his hearing aids."

Based upon the evidence of record, the Board finds that the Veteran suffered from no worse than Level V hearing impairment in the left ear during the period on appeal.  Under 38 C.F.R. § 4.85, the Veteran's right ear is rated as having suffered from no worse than Level I hearing impairment as it is not service connected.  As such, a compensable rating for the Veteran's hearing loss disability of the left ear is not warranted at any point during the appeal period.

To the extent that the Veteran states that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such finding requires medical expertise (training in the evaluation of hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).


ORDER

A compensable rating for the Veteran's hearing loss disability of the left ear is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


